 256DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Union of Operating Engineers, Local520, AFL-CIOandHome Building Contractors,Inc.,andHome Building CorporationandGeneralDrivers,Warehousemenand HelpersLocalUnionNo. 534,affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica.Case14-CD-259November15, 1967DECISION AND DETERMINATION OFDISPUTEBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by Home Building Contrac-tors, Inc., and Home Building Corporation, hereinjointly called the Employer, alleging that Local 520,InternationalUnion of Operating Engineers,AFL-CIO, herein called Engineers Local 520, hadviolated Section 8(b)(4)(D) of the Act by conductintended to force or require the Employer to assigncertain work to Local 520 members rather than totheEmployer'sown employeeswhoarerepresented by General Drivers, Warehousemenand Helpers Local Union No. 534, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs,Warehousem n & Helpers of America,herein called Teamsters Local 534. Pursuant tonotice, a hearing was held before Hearing OfficerJohn S. Stevens on August 21, 22, and 23, 1967.All parties appeared at the hearing and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed. A brief filed by the Employer hasbeen given due consideration.Upon the entire record in this case, the Boardmakes the following findings:1.THE EMPLOYERThe Employer, Home Building Contractors, Inc.,and Home Building Corporation, are two separateMissouri corporations, which are interrelated bothinmanagement and in operation. The companiesare engaged in the manufacture and construction ofprefabricated homes. Each corporation annuallysellsmaterials and merchandise valued in excess of$50,000 to customers located outside the State ofMissouri.The parties stipulated, and we find, that the Em-ployer is engaged in commerce within the meaningof the Act and that it will effectuate the purposes ofthe Act to assert jurisdiction herein.11.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that En-gineersLocal 520 and Teamsters Local 534 arelabor organizations within the meaningof Section2(5) of the Act.III.THE DISPUTEA.TheWork at IssueThe dispute involves the following work:Operation of an A-frame boom and winchmounted on a tractor unit used to move house sec-tions from a trailer to a house foundation.B.Background and Basic Facts of the DisputeThe Employer is engaged in the manufacture andconstruction of prefabricated homes. The com-ponent sections are manufactured at the Em-ployer's factory in Sedalia, Missouri, and are trans-ported on trailers to the construction site by mem-bers of Teamsters Local 534, who are employed bythe Employer. After the sections arrive at the con-struction site, they are hoisted from the trailer andmoved to the foundation by use of an A-frameboom and winch which is mounted on the trailer.The construction is completed by a team of five orsix carpenters who work together with the operatorof the truck. It is the operation of the A-frame boomand winch in moving the component parts from thetrailer to the foundation which is disputed in thisproceeding.InMarch 1966, the Employer was erecting aprefabricated house in Troy, Illinois. The Em-ployer's foreman on the job, Frank Cohalla, was ap-proached by a business representative of EngineersLocal 520, who demanded that the disputed workbe assigned to a member of his Union andthreatened to picket if this assignment was notmade. Although Cohalla did hire an operating en-gineer, the record indicates that the employee whowas hired did not actually operate the A-frameboom.Shortly after the employee arrived, the businessrepresentative presented Cohalla with a collective-bargaining contract which Cohalla signed. Cohallatestified that he had not realized he was signing acontract and that he had informed the businessrepresentative that he lacked authority to executeagreements on behalf of the Employer.In May 1967, another business representative ofLocal 520 appeared at another jobsite of the Em-168 NLRB No. 38 OPERATING ENGINEERS, LOCAL 520257ployer in Collinsville, Illinois, and demanded thatthe work in question be assigned to a member of hisUnion. On this occasion, the purchaser of the homepaid the wages for an operating engineer, but againthe engineer did not actually operate the A-frameboom.On or about July 13, 1967, the A-frame boomwas being operated at a construction site in Maris-sa, Illinois, by a member of Teamsters Local 534.A business representative of Local 520 appearedand demanded that this work be assigned to an en-gineer.When his demand was refused, the businessrepresentative brought a picket to the constructionsite, whose sign read as follows:NOTICE TO THE PUBLICHome Building Corporation has breached itsagreement with Engineers 520. Employees ofother employers are not requested to refrainfrom working.Shortly after the picket arrived, the carpenters en-gaged in erecting the house stopped working. Thepurchaser of the home and the business representa-tive of Local 520 then agreed that the picketingwould cease if the A-frame boom would be movedfrom the construction site. The A-frame boom wasthen removed and the carpenters completed con-struction by hand.On July 17, 1967, the Employer began erectinganother house at Marissa. The following day, apicket arrived with a sign bearing the same legendas had been used at the first house. On this occa-sion, the picketing did not stop as soon as the A-frame boom was removed. It did stop, however,after the foreman spoke with the attorney for En-gineers Local 520 on the telephone and, pursuant tothat telephone call, instructed the picket to call theattorney.C.Contentions of the PartiesLocal 520 claims the disputed work on the basisof the following: (1) the collective-bargaining con-tract signed by Cohalla; (2) an agreement betweenthe International Union of Teamsters and the Inter-nationalUnion of Operating Engineers; (3) indus-try and area practice; and (4) decisions of the Na-tional Joint Board for the Settlement of Jurisdic-tionalDisputes. Additionally, Engineers Local 520contends that the picketing, which is the subject ofthe charge, was not intended to force the Employerto assign the work in question to members of Local520, but was simply intended to compel compliancewith the contract between Engineers Local 520 andthe Employer. Thus, Engineers Local 520 contendsthat the Board lacks jurisdiction to decide thedispute pursuant to Section 10(k) because there isno basis for believing that a violation of Section8(b)(4)(D) has occurred.Teamsters Local 534 claims the disputed workon the basis of its collective-bargaining agreementwith the Employer, the Employer's past practice,and the skills possessed by Teamster members.The Employer contends that the agreementsigned by its foreman, Cohalla, is not bindingbecause Cohalla lacked authority, actual or ap-parent, to consummate collective-bargaining agree-ments on the Employer's behalf. It also contendsthat the work should be assigned to members ofTeamsters Local 534 on the basis of past practice,safety, efficiency and economy, and the nature ofthe skills involved.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.As indicated above, EngineersLocal520 con-tends that no such reasonable cause exists becausethe picketing in question was intended to compelcontract compliance rather than the assignment ofwork.We do not agree.The fact that the picketsigns were phrased in terms of breach of contractdoes not alter the nature of the dispute,which, infact,centers on the demand that the operation of anA-frame boom be assigned to members of En-gineersLocal520.We do not find the existence ofthe contract claim a reason to view this dispute asoutsidethescopeofSection8(b)(4)(D).'Accordingly,on the basis of the entire record, wefind that there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred andthat the dispute is properly before the Board fordetermination.E.Merits ofthe DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors. The following factors are relevant in mak-ing a determination of the dispute before us.1.ContractsA collective-bargaining agreement is currently ineffect between Teamsters Local 534 and the Employer covering employees performing the work inIWillametteNational Lumber Co ,1117NLRB 1141,Local/ /0, SheetMetal Wor/ert Union (Brown&WilliamsonTobaccoCo ),143 NLRB947 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute. Similar agreements were in effect for anumber of years prior to the present one. Althoughthe definition of "work" in the present contractneither includes nor excludes operation of an A-frame boom, the Teamsters has been, and currentlyis,representing the employees who perform thiskind of work.Engineers Local 520 contends that the contractsigned in May 1966 by Foreman Frank Cohallaconstitutes a valid assignment of the disputed workto operating engineers. Cohalla and all of the otheremployer witnesses who testified as to the signingof the agreement stated that Cohalla was nevergiven authority to sign collective-bargaining agree-ments on behalf of the Employer. The Engineerscontends, however, that even if Cohalla lacked ac-tual authority, he nonetheless possessed "apparentauthority" to execute the agreement. We do notagree. Cohalla was a foreman, dressed in workingclothes, whose ostensible duty was to supervise afield crew of six carpenters. The limits of Cohalla'sauthority were clearly indicated by his reluctanceto hire an engineer without obtaining authorizationfrom the Employer's home office. When requestedto do so by the Engineers business representative,Cohalla told the representative that he would haveto call the home office and then, after the telephonecall, he stated that "he had been authorized" to hirean engineer. Since the business representative knewthat Cohalla was unable to hire an extra employeewithout obtaining authorization from the Em-ployer'smain office, he had no reason to assumethat Cohalla possessed sufficient authority to ex-ecute collective-bargaining contracts on the Em-ployer's behalf. Under these circumstances, we findthat Cohalla did not have apparent authority to signa complicated labor agreement which purported tobind the Employer for a period of 2 years in all con-structionoperationswithin a broad geographicarea. 2After Cohalla signed the contract and hired anengineer, a check for $3.80 was sent from the Em-ployer's home office to the Engineers pension andwelfare fund, as required by the collective-bargain-ing agreement signed by Cohalla. Engineers Local520 contends that the sending of this checkamounted to a ratification by the Employer ofCohalla's unauthorized act. We do not agree. Thecheck for $3.80 was the only payment made by theEmployer to the Engineers fund. There is noevidence that any officer of the Employer knewabout the agreement with the Engineers when thecheck was sent to that Union. In the absence ofsuch knowledge, the sending of the check could not2Cf Lo(Joint Executive Bd, Hotel and Restmoant Employees andBartenders IntlUnion v Nationwide Downtowner Motor Inns,229F Supp 413(D C Mo 1964),Nelson v Victors, Electric Works, 227F Supp 404(D C Md 1964),affd and remanded 338 F 2d 994 (C A 41964)amount to a ratification of Cohalla's unauthorizedact.3Engineers Local 520 also relies on an agreement,executed in 1945, between the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America and the In-ternationalUnion of Operating Engineers whichprovided that the operation of a dual purpose truckto hoist or transport loads suspended from a boomiswithin the jurisdiction of the Operating En-gineers. In determining the weight that should beaccorded to this agreement, we note that the A-frame boom in dispute in the instant case is atypicalin several ways. Its boom is longer than the ordina-ry boom. The high position of the boom creates ahigh center of gravity which increases the instabilityof the truck. Because of this instability, there is asignificant danger that the truck will tip over if theboom is operated incorrectly. For this reason,drivers are customarily trained for 2 or 3 days be-fore they are permitted to operate the boom. Unlikethe typical A-frame truck, the boom and mast onthe Employer's truck is positioned behind the cab,instead of being near the rear of the truck bed.Furthermore, since the Employer's truck is used fortransportation as well as for hoisting, its boom, un-like the typical boom, is collapsible. Thus, becausethe Employer's A-frame is atypical, it is not entirelyclear whether the truck in dispute is an A-frametruck within the meaning of the 1945 agreement. Wedo not deem it necessary, however, to resolve thisquestion.We simply note that the unique featuresof the Employer's A-frame boom diminish theweight that might otherwise be accorded to the1945 agreement.2.Awardsof other forumsEngineers Local 520 also relies on three deci-sions, the most recent of which was rendered in1959 by the National Joint Board for the Settlementof JurisdictionalDisputeswhich assigned theoperation of an A-frame boom and winch to theOperating Engineers, rather than the Teamsters.Neither Local 520 nor Local 534 was a party tothose proceedings. Because the Employer was nota party to those proceedings, it is, of course, notbound by the decisions therein. Additionally, theuniqueness of the Employer's equipment, the safetyfactorsmentioned above, and the peculiarities ofthe Employer's construction procedure, discussedbelow, make it impossible to determine whether theJoint Board decisions were intended to cover the'Restatement (Second) of Agency, Section 91 (1958), Restatement(Second) of Agency, Appendix 158-162 (1958) (citing cases) OPERATINGENGINEERS,LOCAL 520259kind of operation which is disputed in this proceed-ing.3.The Employer's past practiceFor 20 years, the A-frame boom and winch hasbeen operated at the jobsite by teamsters. Operat-ing engineers were never hired for this purpose untilthis dispute began. The Employer's past practicethus favors an award to teamsters.4.Efficiency and economy of operationThe Employer contends that assignment of thedisputed work to engineers would promote ineffi-ciency and increase costs unnecessarily. The recordindicates that the amount of time needed to movecomponent parts from the trailer to the foundationvaries from several hours to 2 days, depending uponthe size of the house and the evenness of the terrain.When the operator completes work with the A-frame truck, he either returns to the factory or con-tinues directly to another jobsite. The carpentercrew remains to finish construction. If operation ofthe A-frame boom were assigned to an operatingengineer, the teamster who drove the truck to theconstruction site would be forced to remain idlewhile the engineer operated the boom. Thus, assign-ment to the engineers might result in the employ-ment of two men to perform a job that can be effi-ciently performed by one. The prospect of an idleperiod, which could last as long as 2 days, mightmake it difficult for the Employer to hire teamstersfor over-the-road hauling.We also note that theEmployer has not allowed employees to operate theA-frame boom until they have been properlytrained. If the Employer were compelled to hire anew engineer at each jobsite, it would have to allowtime for training the new employee, thereby in-creasingcostsand delaying the constructionprocess unnecessarily.Considerations of efficiency favor assignment toTeamsters Local 534.5.AreapracticeIn addition to the National Joint Board decisionsreferred to above, Engineers Local 520 introducedtestimony indicating that operation of A-frameequipment within the relevant geographic area iscustomarily performed by operating engineers.Once again, however, we note that the uniquenessof the Employer's operation diminishes the weightthat would ordinarily be accorded to area practice.6.Conclusions as to the merits of the disputeWeighing the relevant factors, we believe that, onbalance, the employees represented by the Team-sters are entitled to the work in dispute. We relyprimarily on the fact that the work has been per-formed by teamsters for 20 years, that the Team-sters has represented employees performing thiswork under present and prior collective-bargainingcontracts, and that an assignment to engineerswould impair efficiency and increase costs unneces-sarily.Accordingly, we shall determine the jurisdic-tionaldisputebydecidingthatemployeesrepresented by Teamsters Local 534, rather thanthose represented by Engineers Local 520, are enti-tled to the work in dispute. In making this deter-mination, we are assigning the disputed work to theemployees of the Employer who are represented bythe Teamsters, but not to that Union or its mem-bers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing and the entire record in the case, theNational Labor Relations Board makes the follow-ing Determination of Dispute.1.Employees of Home Building Contractors,Inc., and Home Building Corporation,currentlyrepresentedby GeneralDrivers,Warehousemenand HelpersLocal Union No. 534,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, areentitled to perform the following work when suchwork isperformed by the aforementioned Em-ployer:Operationof an A-frame boom and winchmounted on a tractor unit used to move housesections from a trailer to a house foundation.2.International Union of Operating Engineers,Local 520, AFL-CIO,isnot entitled,by meansproscribed by Section 8(b)(4)(D)of the Act, toforce or require the Employer to assign the abovework to operating engineers who are represented bythat labor organization.3.Within 10daysfrom the date of this Decisionand Determination of Dispute,International Unionof Operating Engineers,Local 520, AFL-CIO,shall notify the Regional Director for Region 14, inwriting,whether it will refrain from forcing orrequiring the Employer,by means proscribed inSection 8(b)(4)(D), to assign the work in dispute toemployees represented by EngineersLocal 520rather than to those representedby TeamstersLocal 534.336-845 0 - 70 - 18